DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment of claim 42 does not alter the scope of the invention: “if” being as much a conditional statement as “if and only if,” the claim remains interpreted as reciting a contingent limitation.  To overcome this interpretation, the examiner suggests reciting “determining that the user impression information is less than a maximum viewing parameter” and instructing the other UED to play the second asset in response.
The assertion of official notice that was given in the rejection of claim 23 was not traversed, rendering the asserted subject matter admitted prior art.  See MPEP 2144.03C.

Terminal Disclaimer
The terminal disclaimer filed on 07/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,735,795 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
Claim 42 recites that a particular instruction occurs “if” user impression information is less than a particular threshold.  This entails that a limitation of the claim does not occur if a condition precedent is not met.  MPEP 2111.04 describes that the broadest reasonable interpretation of a method claim includes only those limitations that must be performed, and need not include limitations that are not performed when certain conditions are met.  In the interest of compact prosecution, the limitation is addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 28-29, 33-36, 39, 107, 114-115, 119-122, and 125 are rejected under 35 U.S.C. 103 as being unpatentable over Maughan et al., US Pub No. 20170085962 in view of Zigmond et al., US Patent No. 6,698,020.

As to claim 21 Maughan discloses a method of delivering decisioning assets to users using communication media, wherein each user is associated with a set of UEDs, each UED of the set of UEDs remote from and in operative communication with an asset decisioning system, the method comprising: 
receiving indications for a UED of the set of UEDs associated with one of the users, the indication indicative of the UED playing an asset of an asset set ([0098]-[0099]; Fig. 7, Fig. 9: 910 – indication that particular assets have been played on a first platform are received); 
based on the received indications, updating user impression information associated with the first asset, the user impression information representing a level of fulfillment of campaign specification information for the first asset in relation to the user; comparing the updated user impression information with the campaign specification information for the first asset to determine that the user impression information satisfies the campaign specification information ([0131], [0136]-[0137]; Fig. 9: 920-930 – user impression information is updated and it is determined if views surpass a retargeting threshold, or a campaign specification of impressions for the asset); and 
transmitting a playlist for another UED of the set of UEDs associated with the user based on the determining that the user impression information satisfies the campaign specification information, the playlist directing the play of a second asset, the same as or different than the first asset, of the asset set at the another UED ([0098]-[0099], [0108], Fig. 9: 960 – when view counts surpass a threshold, an ad playlist (see [0103]-[0104] is transmitted to a second platform, which is a second UED associated with the user – see [0076]).  
Maughan fails to disclose that receiving comprises obtaining, for a broadcast television network, identifications of particular addressable asset delivery opportunities on different broadcast television programming networks where, for each said addressable asset delivery opportunity, different assets may be delivered to different users.
However, in an analogous art, Zigmond discloses obtaining, for a broadcast television network, identifications of particular addressable asset delivery opportunities on different broadcast television programming networks where, for each said addressable asset delivery opportunity, different assets may be delivered to different users (col. 13 lines 7-47- impressions are counted for a particular ad in targeted (addressable) delivery opportunities spanning multiple broadcast channels).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Maughan with the teachings of Zigmond, the rationale being to ensure ads are tracked regardless of what channel they are viewed on, and ensure ads are viewed by aggressive channel surfers (see Zigmond col. 13).

As to claim 28 Maughan discloses reporting the user impression information (Fig. 9: 910).  

As to claim 29 Maughan discloses before the receiving: establishing, at the asset decisioning system, the asset set, the asset set including one or more asset for scheduling for delivery to particular users ([0103]-[0106]; Fig. 7-9 and their description).  

As to claim 33 Maughan discloses that each asset of the asset set is associated with an asset delivery request received by the asset decisioning system, each asset delivery request indicative of a request to deliver a corresponding asset to the user ([0103]-[0104] – ads are associated with requests from the sponsor to deliver particular assets in particular targeting sequences to the user).  

As to claim 34 Maughan discloses that the another UED accesses the second asset via a computer-based content exchange remote from the asset decisioning system (Fig. 4: 414).  

As to claim 35 Maughan discloses that the computer-based content exchange delivers the second asset to the another UED at least partially based on an asset delivery request associated with the second asset ([0103]-[0106], see also rejection of claim 33).  

As to claim 36 Maughan discloses that the computer-based content exchange comprises an IP-based data network ([0078]).  

As to claim 39 Maughan discloses that the updating the user impression information comprises updating the user impression information with a time of delivery of the first asset by the UED ([0104]).  

As to claim 107 see rejection of claim 21. 

As to claims 114-115, 119-122, and 125 see rejection of claims 29-30, 33-36, and 39, respectively.


Claims 22-24 and 108-110 are rejected under 35 U.S.C. 103 as being unpatentable over Maughan and Zigmond in view of Flickinger, US Pub No. 20020083441.

As to claim 22 the system of Maughan and Zigmond fails to disclose instructing the another UED to store the second asset of the asset set at a memory structure of the another UED.  
However, in an analogous art, Flickinger discloses instructing a UED to store assets of an asset set at a memory structure of the UED ([0056], Fig. 5).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Maughan and Zigmond with the teachings of Flickinger, the motivation being to provide greater targeting specificity and ad play verification (see Flickinger [0045]).

As to claim 23 the system of Maughan and Flickinger disclose that the playlist is transmitted to the another UED (Maughan Fig. 9: 960) wherein the stored assets are selectively stored at least partially based on the instructing (Flickinger [0056], Fig. 5).  These references fail to disclose transmitting the playlist in response to an indication indicative of assets stored at the memory structure of the Page 2 of 10another UED, the assets stored including the second asset.  However, official notice is taken that this was well known in the art at the time the invention was effectively filed.  For example, it was widely practiced to determine what content to send to a receiver based on the content it already has stored in local memory.  Therefore it would have been obvious to a skilled artisan to modify the system of Maughan and Flickinger to include this functionality, the rationale being to conserve network resources by avoiding unnecessary transmission of assets that are already stored on the destination device.

As to claim 24 Flickinger discloses that the second asset is played at the another UED via playback from the memory structure ([0095]).  

As to claims 108-110 see rejection of claims 22-24, respectively.

Claims 25-27 and 111-113 are rejected under 35 U.S.C. 103 as being unpatentable over Maughan and Zigmond in view of Funk et al., US Patent No. 9,706,253.

As to claim 25 Maughan fails to disclose obtaining audience feedback information from the UED indicative of user interaction with the UED during the playing of the first asset.  
However, in an analogous art, Funk discloses obtaining audience feedback information from a UED indicative of user interaction with the UED during the playing of the first asset (col. 14 line 55 – col. 15 line 19).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Maughan and Zigmond with the teachings of Funk, the motivation being that the advertiser would wish to know metrics describing playback of the advertisement (see Funk col. 1 lines 10-42).

As to claim 26 Funk discloses that the user interaction, in relation to the first asset, includes asset play speed, asset play volume, and asset play runtime (col. 14 line 55 – col. 15 line 19).  

As to claim 27 the system of Maughan and Funk discloses that the user impression information is updateable at least partially based on the audience feedback information (Maughan [0010], Funk col. 14 line 55 – col. 15 line 19).  

As to claims 111-113 see rejection of claims 25-27, respectively.

Claims 30-32, 40-42, 116-118, and 126-128 are rejected under 35 U.S.C. 103 as being unpatentable over Maughan and Zigmond in view of Cannon, US Patent No. 6,286,005.

As to claim 30 Maughan fails to disclose that the asset decisioning system is operative to: obtain, from asset providers, decisioning information for assets, the decisioning information identifying target audiences for the assets; and obtain audience classification information for users, the audience classification information including at least one classification parameter.  
However, in an analogous art, Cannon discloses obtaining, from asset providers, decisioning information for assets, the decisioning information identifying target audiences for the assets; and obtain audience classification information for users, the audience classification information including at least one classification parameter (col. 30 lines 23-60).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Maughan and Zigmond with the teachings of Cannon, the motivation being to optimize advertisement deliver (see Cannon col. 30).

As to claim 31 Cannon discloses that the classification parameter relates to at least one of age, gender, income level, personal interest, or locale of the user (col. 30 lines 23-46).  

As to claim 32 Cannon discloses that the asset set comprises assets for which the corresponding decisioning information matches the audience classification information of the user (col. 30 lines 23-60 and col. 61 lines 54-64).  

As to claim 40 Cannon discloses that the campaign specification information includes a frequency of delivery parameter, the frequency of delivery parameter indicative of a maximum impression count corresponding to a number of instances the user views the first asset within an identified period, the user impression information representing a level of fulfillment of the campaign specification information in relation to the frequency of delivery parameter based at least partially on the time of delivery of the first asset by the UED (col. 36 lines 45-56; Fig. 16, 20, and 26).  

As to claim 41 Cannon discloses that the campaign specification information includes a minimum time interval parameter, the minimum time interval parameter indicative of minimum time period between the instances of the user viewing the first asset within the identified period, the user impression information representing a level of fulfillment of the campaign specification information in relation to the minimum time interval parameter based at least partially on the time of delivery of the first asset by the UED (col. 53 lines 35-64).  

As to claim 42 Cannon discloses that the playlist instructs the another UED to play the second asset of the asset set if and only if the user impression information is less than a maximum viewing parameter associated with the campaign specification information, the maximum viewing parameter representing a predetermined level of instances for which the second asset is scheduled for playing across the set of UEDs associated with the first user (col. 39 lines 16-63).  

As to claims 116-118 see rejection of claims 30-32.
As to claims 126-128 see rejection of claims 40-42.

Claims 37-38 and 123-124 are rejected under 35 U.S.C. 103 as being unpatentable over Maughan and Zigmond in view of Nugent et al., US Pub No. 20130268963.

As to claim 37 Maughan fails to disclose that the asset set is established in relation to an identified asset delivery opportunity.  
However, in an analogous art, Nugent discloses that an asset set is established in relation to an identified asset delivery opportunity ([0050], [0088], [0110]).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Maughan and Zigmond with the teachings of Nugent, the rationale being to improve advertisement targeting (see Nugent [0005]). 

As to claim 38 Nugent discloses that the identified asset delivery opportunity comprises a unique opportunity to deliver one or more assets into a designated spot of designated programming to the user (Fig. 13).  

As to claims 123-124 see rejection of claims 37-38.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423